DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/583,946 filed on September 26th, 2019. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 26th, 2019 and January 15th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 (lines 3-5), in the recitation of “at least one of the first gear and the fifth gear are selectively couplable to the first shaft and at least one of the second gear and the sixth gear are selectively couplable to the second shaft” it is unclear from the disclosure which embodiment Applicant is referring to. Figs. 4-5 disclose a first gear (76) and a fifth gear (200) are selectively couplable (210) to a first shaft (72) and Figs. 6-7 disclose a second gear (104) and a sixth gear (202) are selectively couplable (210) to a second shaft (102). Examiner recommends reciting “at least one of the first gear and the fifth gear are selectively couplable to the first shaft [[and]] or at least one of the second gear and the sixth gear are selectively couplable to the second shaft”. Examiner’s proposed amendment would be generic to both of the embodiments seen in Figs. 4-5 and Figs. 6-7. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consani (EP 3530509), cited in the IDS filed January 15th, 2021.

Claim 1, Consani teaches an axle assembly (Fig. 1, “differential” 1) comprising: 
a first gear mechanism (“first gear wheel” 20, “second gear wheel” 24 and “third gear wheel” 26) that includes a ring gear (20) and a first gear (24) that are rotatable about a first axis (“first axis of rotation” X1); 
a second gear mechanism (“fourth gear wheel” 30, “fifth gear wheel” 32 and “sixth gear wheel” 34) having a second gear (30) and a third gear (34) that are rotatable about a second axis (“second axis of rotation” X28), 
wherein the first gear (24) meshes with the second gear (30), and 
a differential assembly (“epicyclic unit” 2) that includes a differential case (“planet carrier” 12) and a fourth gear (“seventh gear wheel” 36) that are rotatable about the first axis (X1), 
wherein the third gear (34) meshes with the fourth gear (36) and torque is transmitted between the first gear mechanism (20, 24, 26) and the differential assembly (2) via the second gear mechanism (30, 32, 34).

Regarding Claim 5, Consani teaches the axle assembly of claim 1, 
wherein the first axis (X1) is disposed parallel to the second axis (X28).

Regarding Claim 6, Consani teaches the axle assembly of claim 1, 
wherein the first gear mechanism (20, 24, 26) is spaced apart from the differential assembly (2) and the first gear mechanism (20, 24, 26) and differential assembly (2) are rotatable about the first axis (X1) at different speeds ([0046] - “In addition to the above, by shifting the design constraints linked to setting off from the gearbox to the differential, it becomes possible to provide the gearbox with a smoother progression of the gear ratios, without sharp steps in speed between the first gear and the subsequent gears (in particular, the second gear)”).

Regarding Claim 7, Consani teaches the axle assembly of claim 1, 
wherein the first gear mechanism (20, 24, 26) includes a first shaft (“first sleeve” 27) that is rotatable about the first axis (X1) and the ring gear (20) and the first gear (24) are fixedly mounted to the first shaft (27).

Regarding Claim 8, Consani teaches the axle assembly of claim 7, 
further comprising an axle shaft (“output shaft” S1) that extends from the differential assembly (1), 
wherein the axle shaft (S1) is rotatable about the first axis (X1) and extends through the first shaft (S1).

Regarding Claim 9, Consani teaches the axle assembly of claim 1, 
wherein the fourth gear (36) is fixedly mounted to the differential case (12) such that the differential case (12) is received in the fourth gear (36).

Regarding Claim 10, Consani teaches the axle assembly of claim 1, 
wherein the first gear (24) has a smaller diameter than the second gear (30).

Regarding Claim 11, Consani teaches the axle assembly of claim 10, 
wherein the third gear (34) has a smaller diameter than the fourth gear (36).

Regarding Claim 12, Consani teaches the axle assembly of claim 11, 
wherein the first gear (24) has a larger diameter than the third gear (34; Applicant can print Fig. 1 and measure the diameters with a ruler if verification is needed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Consani (EP 3530509), in view of Pritchard et al. (US 9,566,857), hereinafter Pritchard.

Regarding Claims 2-4, Consani teaches the axle assembly of claim 1. 
Consani does not teach “further comprising a drive pinion that is rotatable about a drive pinion axis and that provides torque to the ring gear…wherein the drive pinion extends from an electric motor…wherein the drive pinion extends from a planetary gear set”. However, Consani does teach “Input of the motion to the differential 1 occurs through the gear wheel 20 (reference IN), which receives the motion from an output shaft of the gearbox - in the case of use as front differential - or else from a transmission shaft coming from a central differential or from a power takeoff in the case of use as rear differential” [0028].
Pritchard teaches a drive pinion (Fig. 2, “pinion gear” 52) that is rotatable about a drive pinion axis (through “motor output shaft” 70) and that provides torque to a ring gear (“ring” 56),
wherein the drive pinion (52) extends from an electric motor (“electric motor” 32),
wherein the drive pinion (52) extends from a planetary gear set (“planetary gearset” 40).
“Conventional automotive vehicles known in the art include a powertrain system in rotational communication with one or more drivelines. Typically, the vehicle includes a pair of drivelines, each defined by a respective pair of opposing wheels. The powertrain system includes a propulsion system adapted to generate and selectively translate rotational torque to one or more of the wheels so as to drive the vehicle. To that end, in conventional automotive powertrain systems, the propulsion system is typically realized as an internal combustion engine in rotational communication with a transmission” (col. 1, line 11) and “In addition, each of the components and systems must be designed not only to facilitate improved performance and efficiency, but also so as to reduce the cost and complexity of manufacturing vehicles. While powertrain propulsion systems known in the related art have generally performed well for their intended use, there remains a need in the art for a propulsion system that has superior operational characteristics, a reduced overall packaging size, reduced parasitic losses, increased efficiency and, at the same time, that reduces the cost and complexity of manufacturing vehicles” (col. 2, line 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the electric propulsion system taught by Pritchard with the axle assembly taught by Consani, such that “further comprising a drive pinion that is rotatable about a drive pinion axis and that provides torque to the ring gear…wherein the drive pinion extends from an electric motor…wherein the drive pinion extends from a planetary gear set”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a fuel and cost efficient electric vehicle.

Regarding Claim 13, Consani teaches an axle assembly (Fig. 1, 1) comprising: 
a first gear mechanism (20, 24, 26) that includes a ring gear (20), a first gear (24), and a fifth gear (26) that are rotatable about a first axis (X1); 

wherein the first gear (24) meshes with the second gear (30) and the fifth gear (26) meshes with the sixth gear (32), and 
a differential assembly (2) that includes a differential case (12) and a fourth gear (36) that are rotatable about the first axis (X1), 
wherein the third gear (34) meshes with the fourth gear (36), 
wherein torque is transmitted between the first gear mechanism (20, 24, 26) and the second gear mechanism (30, 32, 34) via either the first gear (24) and the second gear (30) or the fifth gear (26) and the sixth gear (32).
Consani does not teach “a drive pinion that is rotatable about a drive pinion axis…wherein the ring gear meshes with the drive pinion”.
Pritchard teaches a drive pinion (Fig. 2, 52) that is rotatable about a drive pinion axis (70),
wherein a ring gear (56) meshes with the drive pinion (52).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the electric propulsion system taught by Pritchard with the axle assembly taught by Consani, such that “a drive pinion that is rotatable about a drive pinion axis…wherein the ring gear meshes with the drive pinion”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a fuel and cost efficient electric vehicle.

Regarding Claim 16, Consani and Pritchard teach the axle assembly of claim 13, 
Consani teaches wherein the second gear mechanism (30, 32, 34) includes a second shaft (“transmission shaft” 28) that is rotatable about the second axis (X28), 
“engagement device” 42) to the second shaft (28).

Regarding Claim 17, Consani and Pritchard teach the axle assembly of claim 16, 
Consani teaches wherein a clutch (42) selectively couples the second gear (30) and the sixth gear (32) to the second shaft (28).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Consani (EP 3530509), in view of Pritchard (US 9,566,857), and in view of Mittelberger et al. (US 10,968,994), hereinafter Mittelberger.

Regarding Claim 14, Consani and Pritchard teach the axle assembly of claim 13, 
Consani teaches wherein the first gear mechanism (20, 24, 26) includes a first shaft (27) that is rotatable about the first axis (X1), 
the ring gear (20) is fixedly mounted to the first shaft (27), and 
the first gear (24) and the fifth gear (26) are fixedly mounted to the first shaft (27).
Consani or Pritchard do not teach “the first gear and the fifth gear are selectively coupled to the first shaft”. In other words, the selective coupling (42) is mounted to the second shaft (X28) instead of the first shaft (X1).
Mittelberger teaches a first gear (Fig. 1, “first transmission stage” i1) and a fifth gear (“second transmission stage” i2) are selectively coupled (via “interlocking shifting elements” S1 and S2) to a first shaft (“driveshaft” AW) and alternatively to a second shaft (Fig. 2, “intermediate shaft” ZW).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the selective coupling configuration taught by Consani and Pritchard with either of the selective coupling configurations taught by Mittelberger, such that “the first gear and the fifth gear are selectively coupled to the first shaft”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 15, Consani, Pritchard and Mittelberger teach the axle assembly of claim 14, 
Consani teaches wherein a clutch (42) selectively couples the first gear (24) and the fifth gear (26) to the first shaft (27; with the configuration taught by Mittelberger).

Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Consani (EP 3530509), in view of Pritchard (US 9,566,857), and in view of Turpin (US 5,280,731).

Regarding Claim 18, Consani and Pritchard teach the axle assembly of claim 13, 
Consani teaches wherein the first gear mechanism (20, 24, 26) includes a first shaft (27) that is rotatable about the first axis (X1), 
the second gear mechanism (30, 32, 34) includes a second shaft (28) that is rotatable about the second axis (X28), and 
at least one of the first gear and the fifth gear are selectively couplable to the first shaft or (emphasis added) at least one (30, 32) of the second gear (30) and the sixth gear (32) are selectively couplable (via 42) to the second shaft (28; see 112(b) rejection above).
Consani or Pritchard do not teach “at least one of the first gear and the fifth gear are selectively couplable to the first shaft and at least one of the second gear and the sixth gear are selectively couplable to the second shaft”.
Turpin teaches at least one of a first gear (Fig. 3, “gear” 58) and a fifth gear (“gear” 54) are selectively couplable (via “clutch assembly” 70) to a first shaft (“output shaft” 18) and at least one of a second gear (“gear” 52) and a sixth gear (“sprocket” 76) are selectively couplable (via “clutch assembly” 74) to a second shaft (“counter shaft” 16).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the selective coupling configuration taught by Consani and Pritchard with the selective coupling configuration taught by Mittelberger, such that “at least one of the first gear and the fifth gear are selectively couplable to the first shaft and at least one of the second gear and the sixth gear are selectively couplable to the second shaft”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claims 19-20, Consani and Pritchard teach the axle assembly of claim 13. 
Consani or Pritchard do not teach “wherein the first gear has a smaller diameter than the fifth gear…wherein the second gear has a larger diameter than the fifth gear and the sixth gear”.
Turpin teaches “gear ratios can be changed for each of the torque paths through the transmission by changing the pitch diameters of the various gears” (col. 5, line 31).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the gear stages taught by Consani and Pritchard as taught by Turpin, such that “wherein the first gear has a smaller diameter than the fifth gear…wherein the second gear has a larger diameter than the fifth gear and the sixth gear”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of expanding the marketability of the axle assembly taught by Consani by offering multiple gear ratios suitable for different applications.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Witte (DE 20 2005 019 438) listed in the attached "Notice of References Cited" discloses a similar axle assembly comprising first and second gear mechanisms related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659